Case 1:20-cv-04943-ENV-PK Document 1 Filed 10/14/20 Page 1 of 19 PageID #: 1


    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    -----------------------------------------------------------------------x
    CARLOS RUIZ FLOREZ,
                                                                                Case No. _____________
                                                Plaintiff,
                        -against-
                                                                                COMPLAINT

    JACKSON 79 CORP. d/b/a RIKO PERUVIAN CUISINE &
    78-14 ROOSEVELT LLC,




                                                Defendants.
    ------------------------------------------------------------------------x


         Plaintiff Carlos Ruiz Florez (hereafter referred to as "plaintiff”), by counsel, Gabriel

  A. Levy. P.C., as and for the Complaint in this action against defendants Jackson 79

  Corp d/b/a Riko Peruvian Cuisine and 78-14 Roosevelt LLC, (together referred to as

  "defendants"), hereby alleges as follows:

                                    NATURE OF THE CLAIMS

          1.          This lawsuit opposes pervasive, ongoing and inexcusable disability

  discrimination by the defendants. In this action, plaintiff seeks declaratory, injunctive

  and equitable relief, as well as monetary damages and attorney’s fees, costs and expenses

  to redress defendants’ unlawful disability discrimination against plaintiff, in violation of

  Title III of the Americans with Disabilities Act (“ADA”) 42 U.S.C. §§ 12181 et. seq. and

  its implementing regulations, the New York State Executive Law (the "Executive Law''),

  § 296, New York State Civil Rights Law, § 40, and the Administrative Code of the City

  New York (the ''Administrative Code''), § 8-107. As explained more fully below,

  defendants own, lease, lease to, operate and control a place of public accommodation that



                                                     1
Case 1:20-cv-04943-ENV-PK Document 1 Filed 10/14/20 Page 2 of 19 PageID #: 2



  violates the above-mentioned laws. Defendants are vicariously liable for the acts and

  omissions of their employees and agents for the conduct alleged herein.

         2.      These defendants made a financial decision to ignore the explicit legal

  requirements for making their place of public accommodation accessible to persons with

  disabilities – all in the hopes that they would never be caught. In so doing, defendants

  made a calculated, but unlawful, decision that disabled customers are not worthy. The

  day has come for defendants to accept responsibility. This action seeks to right that

  wrong by making defendants’ place of public accommodation fully accessible so that

  plaintiff can finally enjoy the full and equal opportunity that defendants provide to non-

  disabled customers.

                               JURISDICTION AND VENUE

         3.         This Court has jurisdiction over this matter pursuant to 42 U.S.C. §

  12188 and 28 U.S.C. §§ 1331 and 1343 as this action involves federal questions

  regarding the deprivation of plaintiff's rights under the ADA. The Court has

  supplemental jurisdiction over plaintiff's related claims arising under the New York State

  and City laws pursuant to 28 U.S.C. § 1367(a).

         4.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because

  defendants’ acts of discrimination alleged herein occurred in this district and defendants’

  place of public accommodation that is the subject of this action is located in this district.

                                           PARTIES

         5.      At all times relevant to this action, plaintiff has been and remains a

  resident of Queens County of the State of New York.

         6.      At all times relevant to this action, plaintiff has been and remains

  bound to ambulate in a wheelchair, having suffered a spinal injury as a child. Plaintiff
                                                2
Case 1:20-cv-04943-ENV-PK Document 1 Filed 10/14/20 Page 3 of 19 PageID #: 3



  suffers from medical conditions that inhibit walking and restrict body motion range

  and movement.

          7.      At all relevant times, the defendants operate and/or lease property

  located at or about 78-14 Roosevelt Avenue, Jackson Heights, New York 11372

  (hereinafter referred to as the “Premises”).

          8.      Each defendant is licensed to and/ or does business in New York State.

          9.      At all relevant times, the defendants operate a bar/ restaurant at the

  Premises.


                ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

          10.     Each of the defendants is a public accommodation as they own, lease,

  lease to, control or operate a place of public accommodation, the Premises, within the

  meaning of the ADA (42 U.S.C. § 12181 and 28 C.F.R. § 36.104), the Executive Law (§

  292(9)) and the Administrative Code (§ 8- 102(9)).

          11.     The Premises is a place of public accommodation within the meaning of

  the ADA (42 U.S.C. § 12181 and 28 C.F.R. § 36.104), the Executive Law (§ 292(9)) and

  the Administrative Code (§ 8-102(9)) as it is a facility operated by a private entity and its

  operations affect commerce.

          12.     Numerous architectural barriers exist at defendants’ place of public

  accommodation (the “Premises”) that prevent and/or restrict access to plaintiff, a person

  with a disability.

          13.     Upon information and belief, the Premises was designed and

  constructed for first possession after January 26, 1993.

          14.     Upon information and belief, at some time after January 1992, defendants

  made alterations to the Premises, including areas adjacent and/or attached to the
                                                 3
Case 1:20-cv-04943-ENV-PK Document 1 Filed 10/14/20 Page 4 of 19 PageID #: 4



  Premises.

         15.     Upon information and belief, at some time after January 1992, defendants

  made alterations to the Premises.

         16.     Within the past three years of filing this action, plaintiff attempted to and

  desired to access the Premises.

         17.     The services, features, elements and spaces of defendants’ place of public

  accommodation are not readily accessible to, or usable by plaintiff as required by the

  Americans with Disabilities Act Accessibility Guidelines, 28 C.F.R. Part 36, Appendix

  A, and adopted by the United States Department of Justice in 1991 as the Standards for

  Accessible Design (“1991 Standards”) or the revised final regulations implementing Title

  III of the ADA adopted by the United States Department of Justice in 2010 as the 2010

  Standards for Accessible Design (“2010 Standards”).

         18.     Because of defendants’ failure to comply with the above-mentioned laws,

  including but not limited to the 1991 Standards or the 2010 Standards and the

  Administrative Code, plaintiff was and has been unable to enjoy safe, equal and complete

  access to defendants’ place of public accommodation.

         19.     Defendants' place of public accommodation has not been designed,

  constructed, or altered in compliance with the 1991 Standards, the 2010 Standards, the

  Administrative Code, the Building Code of the City of New York (“BCCNY”), or the

  2014 New York City Construction Code (“2014 NYC”).

         20.     Barriers to access that plaintiff encountered and/or which deter plaintiff

  from patronizing the defendants’ place of public accommodation as well as barriers that

  exist include, but are not limited to, the following:



                                                4
       Case 1:20-cv-04943-ENV-PK Document 1 Filed 10/14/20 Page 5 of 19 PageID #: 5



  I.    INACCESSIBLE ENTRANCE. ACCESSIBLE ROUTE TO ESTABLISHMENT NOT PROVIDED
        AS REQUIRED. ACCESSIBLE MEANS OF EGRESS NOT PROVIDED AS REQUIRED.
        EXISTING STEPS AT ENTRANCE ACTS AS A BARRIER TO ACCESSIBILITY. REQUIRED
        RAMP NOT PROVIDED FOR STEP AT ENTRANCE.
           a. Accessible routes shall be provided in accordance with 206 and shall comply with Chapter 4.
              Accessible routes shall be provided where required by 206.2. At least one accessible route
              shall be provided within the site from accessible parking spaces and accessible passenger
              loading zones; public streets and sidewalks; and public transportation stops to the accessible
              building or facility entrance they serve. Entrances shall be provided in accordance with
              206.4. Entrance doors, doorways, and gates shall comply with 404 and shall be on an
              accessible route complying with 402. In addition to entrances required by 206.4.2 through
              206.4.9, at least 60 percent of all public entrances shall comply with 404. Means of egress
              shall comply with section 1003.2.13 of the International Building Code (2000 edition and
              2001 Supplement) or section 1007 of the International Building Code (2003 edition)
              (incorporated by reference, “Referenced Standards” in Chapter 1). Changes in level shall
              comply with 303. Changes in level greater than ½ inch high shall be ramped, and shall
              comply with 405 or 406.
 II.    REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED FIRST OF TWO
        ENTRANCES. NON-COMPLIANT CHANGE IN FLOOR LEVEL WITHIN REQUIRD
        MANUEVERING CLEARANCE AT FIRST OF TWO DOORS AT ENTRANCES.
           a. Minimum maneuvering clearances at doors and gates shall comply with 404.2.4.
              Maneuvering clearances shall extend the full width of the doorway and the required latch
              side or hinge side clearance. Floor or ground surface within required maneuvering clearances
              shall comply with 302.Changes in level are not permitted.
III.    THE SECOND OF TWO ENTRANCES IS INACCESSIBLE. EXISTING STEP AT THE
        SECOND OF TWO ENTRANCES ACTS AS A BARRIER TO ACCESSIBILITY. REQUIRED
        RAMP NOT PROVIDED FOR STEP AT THE SECOND OF TWO ENTRANCES.
           a. Accessible routes shall be provided in accordance with 206 and shall comply with Chapter 4.
              Accessible routes shall be provided where required by 206.2. At least one accessible route
              shall be provided within the site from accessible parking spaces and accessible passenger
              loading zones; public streets and sidewalks; and public transportation stops to the accessible
              building or facility entrance they serve. Entrances shall be provided in accordance with
              206.4. Entrance doors, doorways, and gates shall comply with 404 and shall be on an
              accessible route complying with 402. In addition to entrances required by 206.4.2 through
              206.4.9, at least 60 percent of all public entrances shall comply with 404. Means of egress
              shall comply with section 1003.2.13 of the International Building Code (2000 edition and
              2001 Supplement) or section 1007 of the International Building Code (2003 edition)
              (incorporated by reference, “Referenced Standards” in Chapter 1). Changes in level shall
              comply with 303. Changes in level greater than ½ inch high shall be ramped, and shall
              comply with 405 or 406.
IV.     REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT DOOR OF THE
        SECOND OF TWO ENTRANCES. NON-COMPLIANT CHANGE IN FLOOR LEVEL WITHIN
        REQUIRD MANUEVERING CLEARANCE AT SECOND OF TWO DOORS AT ENTRANCES.
           a. Minimum maneuvering clearances at doors and gates shall comply with 404.2.4.
              Maneuvering clearances shall extend the full width of the doorway and the required latch
              side or hinge side clearance. Floor or ground surface within required maneuvering clearances
              shall comply with 302.Changes in level are not permitted.

                                                   5
        Case 1:20-cv-04943-ENV-PK Document 1 Filed 10/14/20 Page 6 of 19 PageID #: 6



  V.     INACCESSIBLE DINING TABLES. REQUIRED MINIMUM KNEE AND TOE CLEARANCE
         NOT PROVIDED AT DINING TABLES. A MINIMUM PERCENTAGE OF EXISTING DINING
         TABLES REQUIRED TO BE ACCESSIBLE NOT PROVIDED.
            a. Where dining surfaces are provided for the consumption of food or drink, at least 5 percent
               of the seating spaces and standing spaces at the dining surfaces shall comply with 902.
               Dining surfaces and work surfaces shall comply with 902.2 and 902.3. A clear floor space
               complying with 305 positioned for a forward approach shall be provided. Knee and toe
               clearance complying with 306 shall be provided. Where toe clearance is required at an
               element as part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
               minimum under the element. Toe clearance shall be 30 inches (760 mm) wide minimum.
               Where knee clearance is required under an element as part of a clear floor space, the knee
               clearance shall be 11 inches deep minimum at 9 inches above the ground, and 8 inches deep
               minimum at 27 inches (685 mm) above the finish floor or ground. Knee clearance shall be 30
               inches (760 mm) wide minimum.
 VI.     INACCESSIBLE BAR. NON-COMPLIANT HEIGHT OF BAR EXCEEDS MAXIMUM HEIGHT
         ALLOWANCE. REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT
         BAR. PORTION OF BAR REQUIRED TO BE ACCESSIBLE NOT PROVIDED.
            a. Where dining surfaces are provided for the consumption of food or drink, at least 5 percent
               of the seating spaces and standing spaces at the dining surfaces shall comply with 902.
               Dining surfaces and work surfaces shall comply with 902.2 and 902.3. Dining surfaces
               include, but are not limited to, bars, tables, lunch counters, and booths. A clear floor space
               complying with 305 positioned for a forward approach shall be provided. Knee and toe
               clearance complying with 306 shall be provided. The tops of dining surfaces and work
               surfaces shall be 28 inches (710 mm) minimum and 34 inches (865 mm) maximum above the
               finish floor or ground. Where toe clearance is required at an element as part of a clear floor
               space, the toe clearance shall extend 17 inches (430 mm) minimum under the element. Toe
               clearance shall be 30 inches (760 mm) wide minimum. Where knee clearance is required
               under an element as part of a clear floor space, the knee clearance shall be 11 inches deep
               minimum at 9 inches above the ground, and 8 inches deep minimum at 27 inches (685 mm)
               above the finish floor or ground. Knee clearance shall be 30 inches (760 mm) wide
               minimum.
VII.     INACCESSIBLE DOOR LOCK AT DOOR OF RESTROOM. NON-COMPLIANT HEIGHT OF
         DOOR LOCK AT DOOR OF RESTROOM EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
            a. Handles, pulls, latches, locks, and other operable parts on doors and gates shall comply with
               309.4. Operable parts of such hardware shall be 34 inches (865 mm) minimum and 48 inches
               (1220 mm) maximum above the finish floor or ground.
VIII.    INACCESSIBLE WATER CLOSET IN RESTROOM. REQUIRED MINIMUM CLEARANCE
         NOT PROVIDED AT WATER CLOSET IN RESTROOM.
            a. Clearances around water closets and in toilet compartments shall comply with 604.3.
               Clearance around a water closet shall be 60 inches (1525 mm) minimum measured
               perpendicular from the side wall and 56 inches (1420 mm) minimum measured
               perpendicular from the rear wall.
 IX.     REQUIRED GRAB BARS NOT PROVIDED ON REAR AND SIDE WALLS OF WATER
         CLOSET IN THE RESTROOM.
            a. Grab bars for water closets shall comply with 609. Grab bars shall be provided on the side
               wall closest to the water closet and on the rear wall.
  X.     INACCESSIBLE LAVATORY IN WOMEN’S RESTROOMS. REQUIRED MINIMUM KNEE
         AND TOE CLEARANCE NOT PROVIDED AT LAVATORY IN RESTROOMS.
                                                       6
        Case 1:20-cv-04943-ENV-PK Document 1 Filed 10/14/20 Page 7 of 19 PageID #: 7



            a. A clear floor space complying with 305, positioned for a forward approach, and knee and toe
               clearance complying with 306 shall be provided. Where toe clearance is required at an
               element as part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
               minimum under the element. Toe clearance shall be 30 inches (760 mm) wide minimum.
               Where knee clearance is required under an element as part of a clear floor space, the knee
               clearance shall be 11 inches deep minimum at 9 inches above the ground, and 8 inches deep
               minimum at 27 inches (685 mm) above the finish floor or ground. Knee clearance shall be 30
               inches (760 mm) wide minimum.
 XI.     NON-COMPLIANT HEIGHT OF THE FIRST OF TWO LAVATORIES IN WOMEN’S
         RESTROOM EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
            a. Lavatories and sinks shall be installed with the front of the higher of the rim or counter
               surface 34 inches (865 mm) maximum above the finish floor or ground.
XII.     INSULATION OF PIPES AND WATER LINES UNDER THE LAVATORY IN WOMEN’S
         RESTROOM NOT PROVIDED AS REQUIRED.
            a. Water supply and drain pipes under lavatories and sinks shall be insulated or otherwise
               configured to protect against contact. There shall be no sharp or abrasive surfaces under
               lavatories and sinks.
XIII.    INACCESSIBLE MIRROR IN THE WOMEN’S RESTROOM. NON COMPLIANT MOUNTED
         HEIGHT OF MIRROR IN THE RESTROOM EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
            a. Mirrors located above lavatories or countertops shall be installed with the bottom edge of the
               reflecting surface 40 inches (1015 mm) maximum above the finish floor or ground. Mirrors
               not located above lavatories or countertops shall be installed with the bottom edge of the
               reflecting surface 35 inches (890 mm) maximum above the finish floor or ground.
XIV.     COMPLIANT SIGNAGE IDENTIFYING THE MEN’S RESTROOM NOT PROVIDED AS
         REQUIRED.
            a. Signs shall be provided in accordance with 216 and shall comply with 703. Interior and
               exterior signs identifying permanent rooms and spaces shall comply with 703.1, 703.2, and
               703.5. Where pictograms are provided as designations of permanent interior rooms and
               spaces, the pictograms shall comply with 703.6 and shall have text descriptors complying
               with 703.2 and 703.5. Section 216.2 applies to signs that provide designations, labels, or
               names for interior rooms or spaces where the sign is not likely to change over time.
               Examples include interior signs labeling restrooms, room and floor numbers or letters, and
               room names. Tactile text descriptors are required for pictograms that are provided to label or
               identify a permanent room or space. Pictograms that provide information about a room or
               space, such as “no smoking,” occupant logos, and the International Symbol of Accessibility,
               are not required to have text descriptors. Signs shall comply with 703. Where both visual and
               tactile characters are required, either one sign with both visual and tactile characters, or two
               separate signs, one with visual, and one with tactile characters, shall be provided. Tactile
               characters on signs shall be located 48 inches (1220 mm) minimum above the finish floor or
               ground surface, measured from the baseline of the lowest tactile character and 60 inches
               (1525 mm) maximum above the finish floor or ground surface, measured from the baseline
               of the highest tactile character. Where a tactile sign is provided at a door, the sign shall be
               located alongside the door at the latch side. Where a tactile sign is provided at double doors
               with one active leaf, the sign shall be located on the inactive leaf. Where a tactile sign is
               provided at double doors with two active leafs, the sign shall be located to the right of the
               right hand door. Where there is no wall space at the latch side of a single door or at the right
               side of double doors, signs shall be located on the nearest adjacent wall. Signs containing
               tactile characters shall be located so that a clear floor space of 18 inches (455 mm) minimum
                                                       7
         Case 1:20-cv-04943-ENV-PK Document 1 Filed 10/14/20 Page 8 of 19 PageID #: 8



                by 18 inches (455 mm) minimum, centered on the tactile characters, is provided beyond the
                arc of any door swing between the closed position and 45 degree open position.
  XV.     REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT DOOR OF THE
          MEN’S RESTROOMS.
             a. Minimum maneuvering clearances at doors and gates shall comply with 404.2.4.
                Maneuvering clearances shall extend the full width of the doorway and the required latch
                side or hinge side clearance.
 XVI.     REQUIRED MINIMUM TURNING SPACE NOT PROVIDED IN MEN’S RESTROOM.
             a. Toilet and bathing rooms shall comply with 603. Clearances shall comply with 603.2.
                Turning space complying with 304 shall be provided within the room. The turning space
                shall be a space of 60 inches (1525 mm) diameter minimum. The space shall be permitted to
                include knee and toe clearance complying with 306.
XVII.     INACCESSIBLE RESTROOM FIXTURES IN MEN’S RESTROOM. INACCESSIBLE TRAVEL
          PATH TO RESTROOM FIXTURES IN MEN’S RESTROOM. REQUIRED MINIMUM CLEAR
          WIDTH NOT PROVIDED AT TRAVEL PATH TO RESTROOM FIXTURES IN MEN’S
          RESTROOM.
             a. Accessible routes shall comply with 402. Accessible routes shall consist of one or mote of
                the following components: walking surfaces with a running slope not steeper than 1:20,
                doorways, ramps, curb ramps, excluding the flared sides, elevators, and platform lifts. All
                components of an accessible route shall comply with the applicable requirements of Chapter
                4. Walking surfaces that are a part of an accessible route shall comply with 403. Except as
                provided in 403.5.2 and 403.5.3, the clear width of walking surfaces shall be 36 inches (915
                mm) minimum.
XVIII.    REQUIRED MINIMUM CLEAR WIDTH NOT PROVIDED AT DOOR OPENING OF TOILET
          COMPARTMENT IN MEN’S RESTROOM.
             a. Door openings shall provide a clear width of 32 inches (815 mm) minimum. Clear openings
                of doorways with swinging doors shall be measured between the face of the door and the
                stop, with the door open 90 degrees.
 XIX.     REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT EXTERIOR
          SIDE OF DOOR OF TOILER COMPARTMENT IN MEN’S RESTROOM.
             a. Minimum maneuvering clearances at doors and gates shall comply with 404.2.4.
                Maneuvering clearances shall extend the full width of the doorway and the required latch
                side or hinge side clearance.
  XX.     REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT INTERIOR
          SIDE OF DOOR OF TOILER COMPARTMENT IN MEN’S RESTROOM.
             a. Minimum maneuvering clearances at doors and gates shall comply with 404.2.4.
                Maneuvering clearances shall extend the full width of the doorway and the required latch
                side or hinge side clearance.
 XXI.     REQUIRED GRAB BARS NOT PROVIDED ON REAR AND SIDE WALLS OF WATER
          CLOSET IN THE RESTROOM.
             a. Grab bars for water closets shall comply with 609. Grab bars shall be provided on the side
                wall closest to the water closet and on the rear wall.
XXII.     NON-COMPLIANT EXISTING GRAB BAR AT REAR WALL OF WATER CLOSET IN THE
          RESTROOM DOES NOT MEET MINIMUM SIZE REQUIREMENT.
             a. The rear wall grab bar shall be 36 inches (915 mm) long minimum and extend from the
                centerline of the water closet 12 inches (305 mm) minimum on one side and 24 inches (610
                mm) minimum on the other side.

                                                     8
         Case 1:20-cv-04943-ENV-PK Document 1 Filed 10/14/20 Page 9 of 19 PageID #: 9



XXIII.    INACCESSIBLE TOILET PAPER DISPENSER IN RESTROOM. NON-COMPLIANT POSITION
          OF TOILET PAPER DISPENSER FROM WATER CLOSET.
             a. Toilet paper dispensers shall comply with 309.4 and shall be 7 inches (180 mm) minimum
                and 9 inches (230 mm) maximum in front of the water closet measured to the centerline of
                the dispenser.
XXIV.     INACCESSIBLE LAVATORY IN RESTROOM. REQUIRED MINIMUM CLEAR FLOOR
          SPACE NOT PROVIDED AT LAVATORY IN RESTROOM.
             a. A clear floor space complying with 305, positioned for a forward approach, and knee and toe
                clearance complying with 306 shall be provided. The clear floor or ground space shall be 30
                inches (760 mm) minimum by 48 inches (1220 mm) minimum.

                  21.     The above listing is not to be considered all-inclusive of the barriers,

           which exist at the Premises.

                  22.     Upon information and belief, a full inspection of the defendants’ place of

           public accommodation will reveal the existence of other barriers to access.

                  23.     As required by the ADA (remedial civil rights legislation) to properly

           remedy defendants’ discriminatory violations and avoid piecemeal litigation, plaintiff

           requires a full inspection of the defendants’ public accommodation in order to catalogue

           and cure all of the areas of non-compliance with the ADA. Notice is therefore given that

           plaintiff intends on amending the Complaint to include any violations discovered during

           an inspection that are not contained in this Complaint.

                  24.     Defendants have denied plaintiff the opportunity to participate in or

           benefit from services or accommodations because of a disability.

                  25.     Defendants have not satisfied their statutory obligation to ensure that their

           policies, practices, procedures for persons with disabilities are compliant with the laws.

           Nor have defendants made or provided reasonable accommodations or modifications to

           persons with disabilities.

                  26.     Plaintiff has a realistic, credible and continuing threat of discrimination

           from the defendants’ non-compliance with the laws prohibiting disability discrimination.

           The barriers to access within defendants' place of public accommodation continue to
                                                        9
Case 1:20-cv-04943-ENV-PK Document 1 Filed 10/14/20 Page 10 of 19 PageID #: 10



   exist and deter plaintiff.

           27.     Plaintiff frequently travels to the area where defendants’ place of public

   accommodation is located.

           28.     Plaintiff intends to patronize the defendants’ place of public

   accommodation several times a year after it becomes fully accessible.

           29.     Plaintiff is also a “tester” for the purposes of asserting basic civil rights

   and monitoring, ensuring, and determining whether defendants’ place of public

   accommodation is fully accessible.

           30.     Plaintiff intends to patronize the defendants’ place of public

   accommodation several times a year as “tester” to monitor, ensure, and determine

   whether defendants’ place of public accommodation is fully accessible.

                            FIRST CAUSE OF ACTION
           (VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT)

           31.     Plaintiff realleges and incorporates by reference all allegations set forth in

   this Complaint as if fully set forth herein.

           32.     Plaintiff is substantially limited in the life activity of both walking and

   body motion range and thus has a disability within the meaning of the ADA. As a direct

   and proximate result of plaintiff’s disability, plaintiff uses a wheelchair for mobility, and

   also has restricted range of motion.

           33.     The ADA imposes joint and several liability on both the property owner

   and lessee of a public accommodation. 28 C.F.R. 36.201(b).

           34.     Under the ADA, both the property owner and lessee are liable to the

   plaintiff and neither can escape liability by transferring their obligations to the other by

   contract (i.e. lease agreement). 28 C.F.R. 36.201(b).


                                                  10
Case 1:20-cv-04943-ENV-PK Document 1 Filed 10/14/20 Page 11 of 19 PageID #: 11



          35.     Defendants have and continue to subject plaintiff to disparate treatment by

   denying plaintiff full and equal opportunity to use their place of public accommodation

   all because plaintiff is disabled. Defendants’ policies and practices have disparately

   impacted plaintiff as well.

          36.     By failing to comply with the law, defendants have articulated to disabled

   persons such as the plaintiff that they are not welcome, objectionable and not desired as

   patrons of their public accommodation.

          37.     Defendants have discriminated against the plaintiff by designing and/or

   constructing a building, facility and place of public accommodation that is not readily

   accessible to and usable by the disabled plaintiff and not fully compliant with the 1991

   Standards or the 2010 Standards. See 28 C.F.R. § 36.401(A)(1) and 42 U.S.C.

          §12183(a)(1).

          38.     Defendants’ place of public accommodation is not fully accessible and

   fails to provide an integrated and equal setting for the disabled, all in violation of 42

   U.S.C. §12182(b)(1)(A) and 28 C.F.R. § 36.203.

          39.     Upon making alterations to their public accommodation, defendants failed

   to make their place of public accommodation accessible to plaintiff to the maximum

   extent feasible in violation of 28 C.F.R. §§ 36.402 and 36.406.

          40.     Upon making these alterations to the primary function areas, defendants

   failed to make the paths of travel to the primary function areas accessible to plaintiff, in

   violation of 28 C.F.R. § 36.403.

          41.     28 C.F.R. § 36.406(5) requires defendants to make the facilities and

   elements of their noncomplying public accommodation accessible in accordance with the

   2010 Standards.

                                                 11
Case 1:20-cv-04943-ENV-PK Document 1 Filed 10/14/20 Page 12 of 19 PageID #: 12



             42.   Defendants failed to make all readily achievable accommodations and

   modifications to remove barriers to access in violation of 28 C.F.R. § 36.304. It would be

   readily achievable to make defendants’ place of public accommodation fully accessible.

             43.   By failing to remove the barriers to access where it is readily achievable

   to do so, defendants have discriminated against plaintiff on the basis of disability in

   violation of § 302(a) and 302(b)(2)(A)(iv) of the ADA, 42 U.S.C. § 12182(a),

   (b)(2)(A)(iv), and 28 C.F.R. § 36.304.

             44.   In the alternative, defendants have violated the ADA by failing to provide

   plaintiff with reasonable alternatives to barrier removal as required by 28 C.F.R. §

   36.305.

             45.   Defendants’ failure to remove the barriers to access constitutes a pattern

   and practice of disability discrimination in violation of 42 U.S.C. § 12181 et. seq., and 28

   C.F.R § 36.101 et. seq.

             46.   Defendants have and continue to discriminate against plaintiff in violation

   of the ADA by maintaining and/or creating an inaccessible public accommodation.



                          SECOND CAUSE OF ACTION
             (VIOLATIONS OF THE NEW YORK STATE EXECUTIVE LAW)


             47.   Plaintiff realleges and incorporates by reference all allegations set forth in

   this Complaint as if fully set forth herein.

             48.   Plaintiff suffers from various medical conditions that separately and

   together prevent the exercise of normal bodily functions in plaintiff; in particular, the life

   activities of both walking and body motion range. Plaintiff therefore suffers from a

   disability within the meaning of the Executive Law § 296(21).

                                                  12
Case 1:20-cv-04943-ENV-PK Document 1 Filed 10/14/20 Page 13 of 19 PageID #: 13



           49.       Defendants have and continue to subject plaintiff to disparate treatment by

   denying plaintiff equal opportunity to use their place of public accommodation all

   because plaintiff is disabled.

           50.       Defendants discriminated against plaintiff in violation of New York State

   Executive Law § 296(2), by maintaining and/or creating an inaccessible place of public

   accommodation. Each of the defendants have aided and abetted others in committing

   disability discrimination.

           51.       Defendants have failed to make all readily achievable accommodations

   and modifications to remove barriers to access in violation of Executive Law §

   296(2)(c)(iii).

           52.       In the alternative, defendants have failed to provide plaintiff with

   reasonable alternatives to barrier removal as required in violation of Executive Law §

   296(2)(c)(iv).

           53.       It would be readily achievable to make defendants’ place of public

   accommodation fully accessible.

           54.       It would not impose an undue hardship or undue burden on defendants to

   make their place of public accommodation fully accessible.

           55.       As a direct and proximate result of defendants' unlawful discrimination in

   violation of New York State Executive Law, plaintiff has suffered, and continues to

   suffer emotional distress, including but not limited to humiliation, embarrassment, stress,

   and anxiety.

           56.       Plaintiff has suffered and will continue to suffer damages in an amount to

   be determined at trial.



                                                   13
Case 1:20-cv-04943-ENV-PK Document 1 Filed 10/14/20 Page 14 of 19 PageID #: 14




                               THIRD CAUSE OF ACTION
        (VIOLATIONS OF THE ADMINISTRATIVE CODE OF THE CITY OF
                                       NEW YORK)
           57. Plaintiff realleges and incorporates by reference all allegations set forth in

    this Complaint as if fully set forth herein.

            58.   Plaintiff suffers from various medical conditions that separately and

    together, impair plaintiff’s bodily systems - in particular, the life activity of both

    walking and body motion range -and thus plaintiff has a disability within the meaning

    of the Administrative Code § 8-102(16).

            59.   The Local Civil Rights Restoration Act of 2005 (the “Restoration Act”),

    also known as Local Law 85, clarified the scope of the Administrative Code in relation

     to the New York City’s Human Rights Law. The Restoration Act confirmed the

    legislative intent to abolish “parallelism” between the Administrative Code and the

    Federal and New York State anti-discrimination laws by stating as follows:

            The provisions of this title shall be construed liberally for the accomplishment

            of the uniquely broad and remedial purposes thereof, regardless of whether

            federal or New York State civil and human rights laws, including those laws

            with provisions comparably-worded to provisions of this title, have been so

            construed.

            Restoration Act § 7 amending Administrative Code §8-130 (emphasis added).

    The Restoration Act is to be construed broadly in favor of plaintiff to the fullest extent

    possible.

            60. Defendants have and continue to subject plaintiff to disparate treatment

    and disparate impact by directly and indirectly refusing, withholding, and denying the

    accommodations, advantages, facilities, and privileges of their place of public

                                                   14
Case 1:20-cv-04943-ENV-PK Document 1 Filed 10/14/20 Page 15 of 19 PageID #: 15



    accommodation all because of disability in violation of the Administrative Code § 8-

    107(4). Each of the defendants have aided and abetted others in committing disability

    discrimination.

              61.   Defendants have discriminated, and continue to discriminate, against

    plaintiff in violation of the Administrative Code § 8-107(4) by designing, creating

    and/or maintaining an inaccessible commercial facility/space.

              62.   Defendants have subjected, and continue to subject, plaintiff to disparate

    treatment by directly and indirectly refusing, withholding, and denying the

    accommodations, advantages, facilities, and privileges of their commercial

    facility/space all because of disability in violation of the Administrative Code § 8-

    107(4).

              63.   In violation of Administrative Code § 8-107(6), defendants have and

    continue to, aid and abet, incite, compel or coerce each other in each of the other

    defendants’ attempts to, and in their acts of directly and indirectly refusing,

    withholding, and denying the accommodations, advantages, facilities, and privileges of

    their commercial facility/space and the place of public accommodation therein, all

    because of disability, as well as other acts in violation of the Administrative Code.

              64.   Defendants discriminated against plaintiff in violation of the

    Administrative Code, § 8-107(4), and Local Law 58 by maintaining and/or creating an

    inaccessible public accommodation.

              65.   As a direct and proximate result of defendants' unlawful discrimination in

    violation of the Administrative Code, plaintiff has suffered, and continues to suffer

    emotional distress, including but not limited to humiliation, stress, and embarrassment.

              66. Upon information and belief, defendants’ long-standing refusal to make

                                                 15
Case 1:20-cv-04943-ENV-PK Document 1 Filed 10/14/20 Page 16 of 19 PageID #: 16



    their place of public accommodation fully accessible was deliberate, calculated,

    egregious, and undertaken with reckless disregard to plaintiff’s rights under the

    Administrative Code.

            67.   By failing to comply with the law in effect for decades, defendants have

    articulated to disabled persons such as the plaintiff that they are not welcome,

    objectionable and not desired as patrons of their public accommodation.

            68.   Defendants engaged in discrimination with willful or wanton negligence,

    and/or recklessness, and/or a conscious disregard of the rights of others and/or conduct

    so reckless as to amount to such disregard for which plaintiff is entitled to an award of

    punitive damages pursuant to Administrative Code § 8-502.

            69.   By refusing to make their place of public accommodation accessible,

    defendants have unlawfully profited from their discriminatory conduct by collecting

    revenue from a non-compliant space and pocketing the money that they should have

            lawfully expended to pay for a fully compliant and accessible space.

    Defendants’ unlawful profits plus interest must be disgorged.

            70.   Plaintiff has suffered and will continue to suffer damages in an amount to

    be determined at trial.

                             FOURTH CAUSE OF ACTION
          (VIOLATIONS OF THE NEW YORK STATE CIVIL RIGHTS LAW)
           71. Plaintiff realleges and incorporates by reference all allegations set in this

   Complaint as if fully set forth herein.

          72.     Defendants discriminated against plaintiff pursuant to New York State

   Executive Law.

          73.     Consequently, plaintiff is entitled to recover the monetary penalty

   prescribed by Civil Rights Law §§ 40-c and 40-d for each and every violation.

                                               16
Case 1:20-cv-04943-ENV-PK Document 1 Filed 10/14/20 Page 17 of 19 PageID #: 17



          74.     Notice of this action has been served upon the Attorney General as

   required by Civil Rights Law § 40-d.



                                        INJUNCTIVE RELIEF
          75.     Plaintiff will continue to experience unlawful discrimination as a result of

   defendants' failure to comply with the above-mentioned laws. Therefore, injunctive relief

   is necessary to order defendants to alter and modify their place of public accommodation

   and their operations, policies, practices and procedures.

          76.     Injunctive relief is also necessary to make defendants' facilities readily

   accessible to and usable by plaintiff in accordance with the above-mentioned laws.

          77.     Injunctive relief is further necessary to order defendants to provide

   auxiliary aids or services, modification of their policies, and/or provision of alternative

   methods, in accordance with the ADA, Executive Law and the Administrative Code.

                                   DECLARATORY RELIEF
          78.     Plaintiff is entitled to a declaratory judgment concerning each of the

   accessibility violations committed by defendants against plaintiff and as to required

   alterations and modifications to defendants’ place of public accommodation, facilities,

   goods and services, and to defendants’ policies, practices, and procedures.

                      ATTORNEY’S FEES, EXPENSES AND COSTS
          79.     In order to enforce plaintiff’s rights against the defendants, plaintiff has

   retained counsel and is entitled to recover attorney’s fees, expenses and costs pursuant to

   the ADA and the Administrative Code. 42 U.S.C. §12205; 28 C.F.R. §36.505; and

   Administrative Code § 8-502.

                                    PRAYER FOR RELIEF

          WHEREFORE, plaintiff respectfully requests that the Court enter a judgment

   against the defendants, jointly and severally, in favor of plaintiff that contains the
                                                17
Case 1:20-cv-04943-ENV-PK Document 1 Filed 10/14/20 Page 18 of 19 PageID #: 18



   following relief:

                            i.   Enter declaratory judgment declaring that defendants

                 have violated the ADA and its implementing regulations, Executive

                 Law and Administrative Code and declaring the rights of plaintiff as to

                 defendants' place of public accommodation, and defendants’ policies,

                 practices and procedures;

                           ii.   Issue a permanent injunction ordering defendants to close

                 and cease all business until defendants remove all violations of the ADA,

                 the 1991 Standards or the 2010 Standards, Executive Law and

                 Administrative Code, including but not limited to the violations set forth

                 above;

                          iii.   Retain jurisdiction over the defendants until the Court is

                 satisfied that the defendants' unlawful practices, acts and omissions no

                 longer exist and will not reoccur;

                          iv.    Award of compensatory damages in an amount to be

                 determined at trial;

                           v.    Award plaintiff punitive damages in order to punish

                 and deter the defendants for their violations of the Administrative

                 Code of the City of New York;

                          vi.    Award reasonable attorney’s fees, costs and expenses

                 pursuant to the Administrative Code;

                          vii.   Find that plaintiff is a prevailing party in this

                 litigation and award reasonable attorney’s fees, costs and

                 expenses pursuant to the ADA; and
                                                18
Case 1:20-cv-04943-ENV-PK Document 1 Filed 10/14/20 Page 19 of 19 PageID #: 19



                       viii.   For such other and further relief, at law or in equity, to

                which plaintiff may be justly entitled.


   Dated: October 14, 2020

         Brooklyn, New York




                                                      Respectfully submitted,


                                                      GABRIEL A. LEVY, P.C.
                                                      Attorney for Plaintiff
                                                      415 Red Hook Lane, Ste. 6E
                                                      Brooklyn, NY 11201
                                                      (516) 287-3458

                                                      By: /s/ Gabriel A. Levy, Esq.
                                                      GABRIEL A. LEVY, ESQ (5488655)
                                                      Glevyfirm@gmail.com




                                              19
